Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 10, 2022

                                       No. 04-22-00158-CR

                                   Clarence Edward LIPPERT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 7076
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                          ORDER
        The clerk’s record and reporter’s record were due on May 9, 2022. On May 10, 2022,
Ms. Dandy Middleton, the court reporter responsible for preparing, certifying, and filing the
record filed a notification of late record stating she needed an additional thirty to forty-five days
in which to file the record. Ms. Middleton stated the record would be filed no later than June 17,
2022.
        The request for additional time is GRANTED and Ms. Middleton is ORDERED to file
the reporter’s record no later than June 17, 2022.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court